DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 4/27/2022.
2. 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Tracking and monitoring an individual by video; deriving biometric features; computing hash value of biometric features and comparing to unique hash value; monitoring audio for speech patterns; monitoring transactions, actions and behaviors constitute collecting and analyzing data which are abstract ideas.  The Federal Circuit has consistently held that abstract ideas include the concepts of collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content.  See, e.g., Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (characterizing collecting information, analyzing information by steps people go through in their minds, or by mathematical algorithms, and presenting the results of collecting and analyzing information, without more, as matters within the realm of abstract ideas); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.”) (quoting Elec. Power Grp., 830 F.3d at 1353, 1355 (citing cases)). 
See also Two-Way Media, 874 F.3d at 1337-38 (forwarding real-time information to users having access to a communications network by processing streams of audio or visual information routed information by reciting result-based functional language of converting, routing, controlling, monitoring, and accumulating records that did not describe how to achieve those results in a non-abstract way and thus recited an abstract idea); see also Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1315-16 (Fed. Cir. 2019) (claims recited the abstract idea of capturing and transmitting data from one device to another device to publish to the Internet); ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 773 (Fed. Cir. 2019) (claims to the abstract idea of communicating over a network for device interaction is a “building block of the modern economy”) (citing Alice, 573 U.S. at 220); Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258–59 (Fed. Cir. 2016) (communicating regional broadcast content to an out-of-region recipient with no particular way to perform that function is an abstract idea).
The dependent claims merely limit the abstract idea to – fraud information, fraud profile containing biometric features of individual, sending fraud profile to financial institutions, sending redacted information to government, linking identity, monitoring terminals, tacking behavior analysis, tracking spoken words, updating real-time score, maintaining logs, suspicious activity report, monitoring transactions from video, processing response action, and aggregating logs – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional elements recited in the claims, beyond the abstract idea, is: a server comprising a processor.  Based on Para [0020], [0021] of the Specification, the server appears to be generic.  
Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.  
Instead, they do not amount to significantly more than instructions for – monitoring transactions and behaviors associated with an individual, generating an intervention score, and processing a response action based on the intervention score – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a computer” is not sufficient for patent eligibility.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using a generic server to perform the steps of – obtaining and matching biometric hash value, monitoring transactions and behaviors associated with an individual, generating an intervention score, and processing a response action based on the intervention score – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – obtaining and matching biometric hash value, monitoring transactions and behaviors associated with an individual, generating an intervention score, and processing a response action based on the intervention score – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vemury (US 2019/0220944 A1).

Claim 1:
A method, comprising: 
detecting, by a server, an individual entering an establishment by receiving an event indicating the individual is in the establishment based on monitoring a video captured by cameras of the establishment; 
(See Vemury: Para [0242] (“capture a video of the individual as he/she enters a field of view, proceeds through, and exits an access controlled area.”)
obtaining, by the server, an identity for the individual within an establishment by tracking the individual in frames of the video, deriving biometric features of the individual associated with the individual from the frames of the video, computing a hash value on the biometric features, matching the hash value to a unique hash value associated with a known individual and the identity, and wherein obtaining further includes monitoring transaction data received from transaction terminals associated with the known individual, monitoring audio for speech patterns captured of the user within the establishment and associated with the known individual, and identifying a mobile device identifier from a mobile device operated by the individual and registered to the known individual; monitoring, by the server, various transactions, actions, and behaviors associated with the known individual within the establishment by using transaction information associated with the transaction data and provided by the transaction terminals and by assigning identifiers for the frames and the audio for the actions and behaviors of the known individual; 
(See Vemury: Para 
[0066] (“In examples, the biographic module 254 accepts information input directly to the collection device, e.g., user inputs, such as keyboards, touch screen displays, mice, gesture detectors, microphones enabled with voice recognition software, and the like that accepts biographic and/or biometric information.”)
[0099] (“In some instances, a subset of the biometric information is retained in the record, e.g., a part of the biographic information or a computational result that is indicative of the biometric information, e.g., a biometric signature, a hash of the biometric information.  In the foregoing example, the biometric module and/or the matching module calculate the biometric signature based on collected biometric information, e.g., facial dimensions.  A biometric signature can be used to promote rapid biometric matching such as for routine identification.  In embodiments involving multiple records, they can be linked via a unique identifier, such as a passport number, a session identifier, an assigned number, or the like.”)
[0117] (“For example, the central resource uses a biometric signature that is indicative of biometric information to make the determination, e.g., confirm the person exiting is indeed that in the record.”)
[0155] (“Example information to be included in the list includes, but is not limited to, name, gender, citizenship, and address. Other examples include, an image (e.g., a historic image such as captured during enrollment or a previous screening), a hash of facial image, a hash of one or more fingerprints, a signature image, a hash of a signature image, and combinations thereof.”)
[0209] (“For example, a hash of an image of individual's fingerprint includes information that is indicative of the fingerprint image as a whole, although it does not include all the content information from the image, e.g., information sufficient to entirely represent the captured fingerprint.  This is to say that some information from, in this example, the fingerprint image is more indicative than other information in the fingerprint image.  Put another way, the hash code (e.g., the result of applying an algorithm that performs the hash) can include information that more accurately identifies the fingerprint and by association the corresponding individual than other information contained in the image of the fingerprint.  The information resulting from application of the hash is illustrated as 628”)
[0210] (“It is also to be apparent some information although not per se in the information itself is derived from the information, e.g., relative distance between facial features, and may be performed by the hash algorithm.  For example, fingerprint, as well as other biometric matching (whether confirmatory or excluding), biometric identification carry a high computational burden in order to determine whether or not an individual associated with the information is a match or non-match.  Rather than looking at for example all biometric information or substantially all biometric data obtained, an appropriate hash algorithm is applied to generate a hash code/hash sum, that may contain less information (e.g., less bytes of data) but remains indicative, highly indicative, or substantially highly indicative of the underlying information, e.g., a facial image, fingerprint image, voice pattern.  In this way, the communication and computational burdens on a system or device performing the method is reduced in comparison to handling/processing the underlying information, e.g., the biometric image information.”)
[0218] (“For example, a system performing the method compares (block 636) information for a fingerprint captured when an individual attempts to enter a restricted area with a fingerprint provided during enrollment that is asserted to match, such as based on biographic information, or input manually.  While matching can be done by comparing all or substantially all of the biometric information captured during enrollment, as discussed above a subset of the information or information derived from the biographic information (e.g., output of a biometric algorithm) can be used for matching (block 636)”)
[0252] (“These processes can iterate until information meeting the predetermined threshold is located at which point the analysis terminates and the information is used for comparison, e.g., hashed and then the hash is compared to a hash of corresponding information for the presented token, e.g., passport.”)
monitoring, by the server, various transactions, actions, and behaviors associated with the known individual within the establishment by using transaction information associated with the transaction data and provided by the transaction terminals and by assigning identifiers for the frames and the audio for the actions and behaviors of the known individual; 
(See Vemury: Para 
[0210] (“Rather than looking at for example all biometric information or substantially all biometric data obtained, an appropriate hash algorithm is applied to generate a hash code/hash sum, that may contain less information (e.g., less bytes of data) but remains indicative, highly indicative, or substantially highly indicative of the underlying information, e.g., a facial image, fingerprint image, voice pattern.”)
[0213] (“It should be appreciated that the agnostic exemplar (e.g., an iris image or a voice pattern in a non-proprietary format) and/or the generic biometric information can be encrypted via the hash function, such as for security reasons, while remaining in generic or agnostic form. Maintaining a copy of the underlying biometric information permits the system to go back to the original source information, provides information for system users, e.g., a voice recording, a picture of an individual's face. It permits the system to apply a new or different algorithm to the biometric information, allows for algorithm checking (e.g., accuracy checking), permits the system to use the exemplars to check the system or act as a learning or training set.”)
[0241] (“For example, in the case of a video, one or more images are used for facial recognition while the overall video or a portion thereof is used to determine the individual's walking pattern.”)
maintaining, by the server, an intervention score for the individual during the monitoring by evaluating rules with the identifiers and calculating the score;
(See Vemury: Para [0243] (“Capturing a video (e.g., multiple images) permits a system or device employing the method to down-select from among the images, such as by using an algorithm that determines a quality score for in question images.”)
processing, by the server, a response action based on the intervention score, wherein the rules define the action based on the intervention score; and 
(See Vemury: Para [0071] (“What threshold score is to be achieved to pass validation can be changed manually, e.g., by a system supervisor, or dynamically based on a variety of factors, including but not limited to, location, other users' errors, and so forth.”)
retaining the hash value with the video
(See Vemury: Para [0213] (“Maintaining a copy of the underlying biometric information permits the system to go back to the original source information”)

Claims 12, 19 are similar to claim 1 and hence rejected on similar grounds.

Claim 2:
generating, by the server, a packet of information based on detected fraud associated with the intervention score, the packet of information comprising: 
an identity identifier for the identity, the hash value, video corresponding to known, the audio of the known individual within the establishment, captured audio of the individual within the establishment, the transaction information associated with the various transactions, factors processed when generating the intervention score when evaluating the rules, an authentication mechanism processed when obtaining the identity, an account linked to the known individual, a mobile device identifier of the known individual, and establishment information associated with the establishment.
(See Vemury: Para [0071])

Claim 3:
wherein generating further includes associating a profile for the known individual with the packet of information and a fraud profile with the known individual, the fraud profile at least comprising biometric hash value calculated from the biometric features of the known individual.
(See Vemury: Para [0195])

Claim 4:
wherein associating further includes sending the profile and the fraud profile to one or more financial systems associated with one or more financial institutions based on the rules.
(See Vemury: Para 

Claim 5:
wherein generating further includes sending a redacted packet of information to one or more governmental systems of one or more non-governmental systems, wherein the redacted packet of information comprising requirements needed to obtain a full version of the packet of information.
(See Vemury: Para [0218], [0241])

Claim 6:
wherein obtaining further includes identifying the known individual and linking to the identity based on: a biometric authentication of the biometric features, a mobile application of the mobile device operated by the known individual, or a link associated with at least one of the transactions.
(See Vemury: Para [0117])

Claim 7:
wherein monitoring further includes monitoring the transaction terminals performing the transaction while simultaneously monitoring the video captured within the establishment for action identifiers for the actions and behavior identifiers for the behaviors.
(See Vemury: Para [0241] (“For example, in the case of a video, one or more images are used for facial recognition while the overall video or a portion thereof is used to determine the individual's walking pattern.”)

Claim 8:
wherein monitoring further includes linking the action identifiers and the behavior identifiers to: physiological stress indicators, biometric identifiers, behavioral analysis of movements of the known individual throughout the establishment from frames of the video.
(See Vemury: Para [0074])

Claim 9:
wherein tracking further includes tracking audio keywords spoken by the known individual within the establishment as detected by one or more microphones within the establishment.
(See Vemury: Para [0213])

Claim 10:
wherein maintaining further includes continuously updating real-time scores associated with a perceived state of the known individual and providing a current score available at any point in time while the known individual is within the establishment as the intervention score.
(See Vemury: Para [0071])

Claim 11:
wherein updating further includes generating the real-time scores based on one or more of: a non-linear weighted sum of indicators associated with the action identifiers and the behavior identifiers, a threshold set for each indicator, pairs of indicators given a greater weight when present together, and output from a trained machine-learning algorithm trained for detecting from the indicators threats, fraud, and impersonation.
(See Vemury: Para [00247])

Claim 13:
maintaining, by the server, one or more logs associated with a period of time during which the user remains within the establishment.
(See Vemury: Para [0105], [0181])

Claim 14:
wherein maintaining further includes generating a suspicious activity report from the one or more logs based on at least one particular score and at least one particular threshold value.
(See Vemury: Para [0195])

Claim 15:
wherein tracking further includes monitoring transaction information for the transactions and monitoring the action identifiers for the actions and behavior identifiers for behaviors from video captured of the user within the establishment.
(See Vemury: Para [0241] (“For example, in the case of a video, one or more images are used for facial recognition while the overall video or a portion thereof is used to determine the individual's walking pattern.”)

Claim 16:
causing, by processing the at least one response action, increased authentication of the user that needed above an initial authentication required for at least one of the transactions performed by the user within the establishment or subsequent transactions performed by the user.
(See Vemury: Para [0102] – [0104])

Claim 17:
wherein automatically processing further includes causing, by processing the at least one response action, flagging of at least one transaction for review and delaying the at least one transaction from continued processing within the establishment.
(See Vemury: Para [0028]) (“apply additional scrutiny”)

Claim 18:
wherein automatically processing further includes causing, by processing the at least one response action, flagging of an account associated with the user at the establishment for a review.
(See Vemury: Para [0028]) (“apply additional scrutiny”)

Claim 20:
wherein the executable instructions when executed by the processor from the non-transitory computer-readable storage medium further cause the processor to perform additional processing comprising:
maintaining a plurality logs of various levels of detail for a period of time that the user was in the establishment;
generating custom aggregations from the plurality of logs; and
sending the custom aggregations to a plurality of external systems.
(See Vemury: Para [0105], [0181])

Response to Arguments
101
Applicant argues that the claims cannot be processed with human activity and that they provide new capabilities to a server.
Examiner finds this unpersuasive.  As pointed out in Prong 1, tracking and monitoring an individual by video; deriving biometric features; monitoring audio for speech patterns; monitoring transactions, actions and behaviors constitute collecting and analyzing data which are abstract ideas.  The Federal Circuit has consistently held that abstract ideas include the concepts of collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content.  See, e.g., Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (characterizing collecting information, analyzing information by steps people go through in their minds, or by mathematical algorithms, and presenting the results of collecting and analyzing information, without more, as matters within the realm of abstract ideas).
The steps of detecting, obtaining, monitoring, maintaining, processing and retaining by the server does not improve the server.  Rather they improve security, prevent fraud, and thus may improve a business.  The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, the claims do not recite additional limitations to integrate the abstract idea into a practical application.  See Office Guidance, 84 Fed. Reg. at 55.
For the above reasons, Applicant’s arguments are not persuasive.
103
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693